Name: Commission Regulation (EEC) No 628/86 of 28 February 1986 authorizing the Kingdom of Spain temporarily to increase import duties on sunflower oil-cake falling within subheading 23.04 B of the Common Customs Tariff
 Type: Regulation
 Subject Matter: Europe;  taxation
 Date Published: nan

 1 . 3 . 86 No L 60 / 7Official Journal of the European Communities COMMISSION REGULATION (EEC) No 628 / 86 of 28 February 1986 authorizing the Kingdom of Spain temporarily to increase import duties on sunflower oil-cake falling within subheading 23.04 B of the Common Customs Tariff Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 75 ( 5 ) thereof, Whereas Council Regulation (EEC) No 3801 / 85 of 20 December 1985 fixing the basic duties levied on imports into Spain of certain products in the oil and fats sector ( J ) fixes the duties at a level representative of the 1984 / 85 marketing year ; whereas recent developments on the world market have obliged Spain to increase significantly the regulatory duties charged on imports of sunflower oil-cake ; whereas , to avoid disturbance of its internal market , Spain should be authorized , for a limited period , to increase import duties on such oil-cake ; HAS ADOPTED THIS REGULATION : Article 1 The Kingdom of Spain shall be authorized , for the period from 1 March to 30 April 1986 , to increase import duties on sunflower oil-cake falling within subheading 23.04 B of the Common Customs Tariff so as to maintain prices for such oil-cake on the Spanish market at the level obtaining until 28 February 1986 . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 367 , 31 . 12 . 1985 , p. 33 .